DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 8/13/21.  Claims 1-2 and 4-23 are pending.

Terminal Disclaimer
The electronic terminal disclaimer filed on 8/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10,906,092 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least one pressure detector detecting a pressure of at least one tank among the upper sand tank, the first lower sand tank and the second lower sand tank” in lines 20-21, and the claim also recites “the at least one pressure detector provided in the storage chamber and configured to detect a pressure of the at least one supply chamber of the upper sand tank” in lines 27-28 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Note that in lines 20-21, the at least one pressure detector detects a pressure of at least one of the upper, the first lower, and the second lower sand tank, whereas in lines 27-28, the at least one pressure detector is described as detecting a pressure of the upper sand tank.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (JP 10-216902A, cited in IDS filed 10/31/19) in view of Naruse et al (JP 2001-18035A, cited in IDS filed 10/31/19).
Regarding claim 1, Noguchi teaches a flaskless molding machine forming a flaskless upper mold and lower mold, comprising:
an upper flask (upper frame body 2);
a lower flask (lower frame body 3) disposed below the upper flask (drawing 1) and capable of clamping a match plate (match plate 1) with the upper flask (drawing 1, match plate 1 clamped between upper frame body 2 and lower frame body 3);
an upper sand tank (blow head 4) disposed above the upper flask (drawing 1, blow head 4 is above the upper frame body 2), communicating with a compressed air source (air ejection mechanism 12 would be connected to a compressed air source, paragraph [0008]), being open at a lower end thereof (drawing 1, blow head 4 opens at lower end), and internally storing mold sand;
an upper plate (drawing 1, see plate between frame body 2 and blow head 4 with openings) attached to a lower end of the upper sand tank (drawing 1), with at least one supply port being formed 
a first lower sand tank (drawing 1, bent cylinder 25) communicating with a compressed air source (air supply mechanism 32 would be connected to a compressed air source (not shown in drawings, paragraph [0009])), internally storing mold sand, and having a first communication port (drawing 1, see port at the left opening of bent cylinder 25 blocked by the slide gate 30) for discharging the stored mold sand;
a second lower sand tank (blow head 5) disposed below the lower flask (drawing 1, blow head 5 is below the lower frame body 3), being open at an upper end thereof (drawing 1, blow head 5 is open at the upper end), having a second communication port (drawing 1, see port blocked by slide gate 30 and in communication with port of bent cylinder 25) capable of communicating with the first communication port of the first lower sand tank (drawing 1, see port of bent cylinder 25), and storing the mold sand supplied from the first lower sand tank and to be supplied into the lower flask;
a lower plate (drawing 1, see plate between frame body 3 and blow head 5 with openings) attached to an upper end of the second lower sand tank (drawing 1), with at least one supply port being formed in the lower plate (drawing 1, see plate between frame body 3 and blow head 5 with openings), the supply port allowing the second lower stand tank to communicate with an inside of the lower flask,
wherein the upper sand tank includes a storage chamber storing the mold sand (interior of blow head 4), and at least one supply chamber provided on a side of the storage chamber (paragraph [0008], drawing 2, hollow chamber 16 of the upper air ejection mechanism 12) and communicating with the compressed air source (drawing 2, note the inlet port, would be supplied by an air source, paragraph [0008]).
Noguchi is quiet to at least one pressure detector detecting a pressure of at least one tank among the upper sand tank, the first lower sand tank and the second lower sand tank; and a control unit 
Naruse et al teaches blowing molding sand in an upper and lower molding flask simultaneously (paragraph [0001]).  Naruse et al recognizes a problem in the prior art, such as clogging of the vent plugs with casting sand (paragraph [0003]).  Naruse et al teaches using pressure sensors 4A, 5A, and 16 to continuously measure the internal air pressure and output the result to a microcomputer (paragraph [0009]), which is electrically connected so as to control a pressure control valve leading to the compressed air ejection mechanisms 10 (paragraph [0009]).  The pressure sensors 4A, 5A, and 16 are arranged in the blow heads 4, 5 and pressure tank 16, respectively (fig 1, paragraph [0009]).  If comparison calculation shows the filling time and maximum value ΔP is out of a permissible range, compressed air ejection mechanisms are switched to a pressure control valve to allow compressed air at a higher pressure than usual to be blown into the head to eject clogged sand from the vent plugs (paragraph [0012]).
It would have been obvious to one of ordinary skill in the art to include the teachings of Naruse et al, such as pressure sensors in the blow head and a microcomputer to determine abnormalities in pressure corresponding to clogged sand, and to clear said clogged sand in the vent plugs.

Regarding claim 4, the combination teaches the at least one supply chamber of the upper sand tank includes a first supply chamber (Noguchi, drawing 2, chamber 17) disposed nearer to an upper end than a center of the upper sand tank (drawing 1-2, note position of air ejection mechanism 14), and a second supply chamber (drawing 2, chamber 16) disposed nearer to a lower end than the center of the upper sand tank (drawing 1-2, note position of air ejection mechanism 12), and the at least one pressure detector includes a first pressure detector detecting a pressure of the first supply chamber, and a 

Regarding claim 5, the combination teaches wherein the storage chamber of the upper sand tank includes, on an inner surface thereof, a first permeation member having a plurality of pores allowing compressed air to pass (Noguchi, drawings 1-2, note the wall of the blow head 4 has through-holes 18,19), and the at least one supply chamber of the upper sand tank communicates with the storage chamber of the upper sand tank via the first permeation member (drawings 1-2, the chambers 16,17 communicate with the interior of blow head 4 via the through-holes).

Regarding claim 6, the combination teaches the first lower sand tank includes a storage chamber storing the mold sand (Noguchi, cylinder 27 and interior of bent cylinders 24, 25 construed as first lower sand tank), and at least one supply chamber provided on a side of the storage chamber and communicating with the compressed air source (Noguchi, cylinder 23 communicates to air source via port 23a (paragraph [0009]) and chambers 31,32 communicate to air source via the port shown in drawing 1, paragraph [0009]), and the at least one pressure detector detects a pressure of the at least one supply chamber of the first lower sand tank (Naruse, pressure detector, would have been obvious to include pressure detectors for said supply chambers so as to determine abnormalities in pressure corresponding to clogged sand).

Regarding claim 7, the combination teaches the at least one supply chamber of the first lower sand tank includes a third supply chamber disposed at a center of the first lower sand tank (Noguchi, drawing 1, cylinder 23 including port 23a), a fourth supply chamber disposed nearer to an upper end 

Regarding claim 8, Noguchi is quiet to the storage chamber of the first lower sand tank includes, on an inner surface thereof, a second permeation member having a plurality of pores allowing compressed air to pass, and the third supply chamber and the fourth supply chamber communicate with the storage chamber of the first lower sand tank via the second permeation member.  However, Noguchi teaches the use of through-holes in the inner surface of the blow heads to communicate with the supply chambers for blowing sand.  It would have been obvious to one of ordinary skill in the art to modify the storage chamber of the first lower sand tank to include an inner surface having through-holes to allow the compressed air to pass so as to pressurize the sand.

Regarding claim 9, the combination teaches the fifth supply chamber is disposed at a curved lower end of the first lower sand tank (Noguchi, drawing 1, air supply mechanism 32 at a curved lower end), and communicates with the storage chamber of the first lower sand tank via a plurality of ventholes (would have been obvious to include ventholes so as to pass the air from the supply chamber 32 into the interior of sand tank 25).



Regarding claim 11, the combination teaches the at least one supply chamber of the second lower sand tank communicates with the storage chamber of the second lower sand tank via a plurality of ventholes (Noguchi, drawing 2, through-holes 18,19).

	Regarding claim 19, the combination teaches at least one control valve openable and closable according to a control signal is provided between each of the upper sand tank, the first lower sand tank and the second lower sand tank, and the compressed air source (Naruse et al, paragraph [0008], pressure control valves (not shown), paragraph [0009], control valve 17), and the control unit outputs the control signal to the at least one control valve, based on the detection result of the at least one pressure detector (Naruse et al, paragraph [0009], pressure sensors output result to microcomputer, microcomputer electrically connected so as to control a pressure control valve leading to the compressed air ejection mechanisms).

	Regarding claim 20, the combination teaches when air is discharged from the upper sand tank, the first lower sand tank and the second lower sand tank, the control unit outputs the control signal in such a way as to open the at least one control valve, based on the detection result of the at least one 

	Regarding claim 21, the combination teaches wherein when air is discharged from the upper sand tank, the first lower sand tank and the second lower sand tank, and the pressure detected by the at least one pressure detector is not equal to or less than a predetermined threshold, the control unit outputs warning information (functional limitation, MPEP 2114(I) and (II), Naruse et al discloses the microcomputer capable of displaying a warning (paragraph [0013])).

	Regarding claim 22, the combination teaches a control valve corresponding to the upper sand tank and a control valve corresponding to the first lower sand tank (Naruse et al, paragraph [0008], paragraph [0009], control valve 17).
	The combination is quiet to the location of the control valve.  However, it would have been obvious to position the control valves to be on the sides of the corresponding tanks, as shifting the position of the valves would not have modified the operation of the device.  See MPEP 2144.04(VI)(C).  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

	Regarding claim 23, the combination teaches wherein in an aeration process, when a maximum pressure detected by the pressure detector in a predetermined aeration time period does not reach a predetermined threshold, the control unit extends the aeration time period, and when the maximum pressure detected by the at least one pressure detector does not reach the predetermined threshold .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as modified by Naruse et al as applied to claim 1 above, and further in view of Murata (US 5,246,058, previously cited).
Regarding claim 2, the combination teaches a drive unit moving the second lower sand tank in a vertical direction, and allowing the upper plate and the lower plate to perform squeezing (Noguchi, drawing 1, paragraph [0007], cylinder 11).
The combination is quiet to an adjustment drive unit moving the first lower sand tank in the vertical direction.
	Murata discloses a flaskless molding machine, where the cope (11) and drag (8) are moved into place (fig 4), and a blow head (50) supported on a rail (47) and is reciprocated by a drive means (col 4 lines 5-30) so as to position the blow head and its ports (49) in relation to the charging ports (fig 3-4).
	It would have been obvious to one of ordinary skill in the art to modify the combination to further include a rail and drive means for supporting the first lower sand tank so as to be movable in a vertical direction, so as to assemble the apparatus of Noguchi and position the sand tank and its ports in alignment with the blow heads and their ports.  Note that the rail would be arranged vertically in the combination, as the charging port of the blow head of Noguchi is arranged vertically and would be vertically offset from the discharging port of the sand tank when the blow head is raised by the cylinder 10.

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi as modified by Naruse et al as applied to claims 1, 5, and 8 above, and further in view of Hirata et al (US 2004/0206472, previously cited).
Regarding claim 12, the combination is quiet to a display unit connected to the control unit and displaying a detection result of the at least one pressure detector.
Hirata et al teaches a monitor system for monitoring a molding machine (abstract) wherein the system can receive and send data on the molding of the molding machine via a communication network (paragraph [0001]).  Hirata et al teaches at least one sensor for detecting an attribute, a local unit connected to the sensor and a communication network, a remote unit connected to the communication network, and displaying values on the attribute, analyzing the attribute, and displaying the results of the analysis (paragraph [0007]).  The attributes include pneumatic pressure of the auxiliary air injected from above into the sand hopper and the pressure of the air in the flask or the filling frame (paragraph [0009]).
It would have been obvious to one of ordinary skill in the art to include a monitoring system, such as that disclosed in Hirata et al which detects attributes such as pressure and displays said attributes, so as to monitor the status of the operation of the elements of the molding machine to ensure they are functioning well (Hirata et al, paragraph [0004-0005]) as well as monitoring via a remote unit (paragraph [0006]).

Regarding claim 13, the combination teaches the control unit causes the display unit to display, as the detection result, a graph indicating a relationship between a pressure and a time (functional limitation, MPEP 2114(I) and (II), note that the combination suggests doing so, as Hirata et al’s computer is provided with software that graphs out the detected pressures (paragraph [0055]), which is shown as 

Regarding claim 14, the combination teaches the control unit causes the display unit to display a setting screen for setting an aeration setting pressure and a time (functional limitation, MPEP 2114(I) and (II), note that the combination suggests doing so, as Hirata et al discloses in paragraph [0082-0084] a display screen showing detected values, analyzed results, as well as allowing for settings on the attributes to be changed automatically or by any direct command).

Regarding claim 15, the combination teaches a storage unit storing a detection result of the at least one pressure detector (Hirata et al, paragraph [0054], paragraph [0081], external memory or storage), and the control unit causes the display unit to display the detection result stored in the storage unit, and a detection result detected this time, in a manner allowing comparison (functional limitation, MPEP 2114(I) and (II), note data on good molds is memorized (paragraph [0083]), data detected displayed on screen as well as data analyzed (paragraph [0082]), data checked to see within allowable limits (paragraph [0083]), also see paragraph [0103], display means for displaying the data of the first and second memory means).

Regarding claim 16, the combination teaches the control unit includes a communication unit transmitting a detection result of the at least one pressure detector via a communication network (Hirata et al, paragraph [0055], modem as means to access a communication network).

Regarding claim 17, the combination teaches a display unit connected to the control unit and displaying the detection result of the at least one pressure detector (Hirata et al, paragraph [0057], 

Regarding claim 18, the combination teaches a display unit connected to the control unit and displaying the detection result of the at least one pressure detector (Hirata et al, paragraph [0057], display attributes, fig 2 includes air pressure), wherein the control unit causes the display unit to display the pressure detected by the third pressure detector or the fourth pressure detector, and a preset threshold, in a manner allowing comparison (functional limitation, MPEP 2114(I) and (II), note combination with Naruse et al for detecting pressure by a third or fourth detector, Hirata et al’s attributes are displayed on the screen (paragraph [0057]) and the data can be checked to see if they are within allowable limits, paragraph [0025]).

Response to Arguments
The double patenting rejections set forth in the previous Office Action have been withdrawn in response to applicant’s submission of an electronic Terminal Disclaimer on 8/13/21.
Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive.
Applicant argues that claim 1 has been amended to include the limitations of dependent claim 3 (now cancelled), and further requiring that the at least one pressure detector is provided in the storage chamber.  Applicant argues that the pressure detector 4A of Naruse et al is located in the upper blow head 4, not in a storage chamber.

Applicant appears to be arguing that the blow head is not a storage chamber.  However, applicant’s claims do not structurally distinguish between the two.  Note that applicant similarly uses the term storage chamber in the specification to refer to portions of the tanks that internally store sand, such as S1, S2, and S3 (see storage chamber S3 in paragraph [0050]).  In particular, note that S3 is the internal portion of a blow head (fig 10).
	Additionally note Hirata (US 2004/0206472, previously cited) shows pressure sensors (S4, S5, S6) can be located in an upper storage tank (paragraph [0065], fig 5).  See MPEP 2144.04(VI)(C), where rearrangement of parts has been held unpatentable because shifting of the part would not have modified the operation of the device.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735